Case 2:18-CV-03213-.]HS Document 18-2 Filed 10/23/18 Page 1 of 1

IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW PERRONG on behalf of himself and
other similarly situated, :

:ClVlL ACTION NO. 2:18-CV-03213-JHS
Plaintiff, :
v.

TEXPO POWER, LP d/b/a YEP ENERGY,

Defendant.

 

ORDER
AND NOW, this ____*____ clay of , 2018, upon consideration of the Motion of
Defendant Texpo PoWer, LP for Juclgment on the Pleadings, and any response thereto, it is
hereby ORDERED that:
l. The Motion for Judgrnent on the Pleadings is GRANTED; and
2. The Complaint is DISMISSED WITH PREJUDICE.

BY THE COURT:

 

The Honorable Joel H. Slomsky
United States District Judge

